DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          RAE ANN LARATRO,
                              Appellant,

                                     v.

      G.L. HOMES OF FLORIDA CORPORATION, a Florida Profit
                         Corporation,
                          Appellee.

                               No. 4D21-2212

                           [February 16, 2022]

   Appeal of a nonfinal order from the Circuit Court for the Nineteenth
Judicial Circuit, St. Lucie County; Laurie E. Buchanan, Judge; L.T. Case
No. 562021CA000292.

  Nichole J. Segal of Burlington & Rockenbach, P.A., West Palm Beach,
and Kelsey C. Burke of Felice Ehrlich & Naparstek, West Palm Beach, for
appellant.

   Elliot B. Kula, W. Aaron Daniel, and William D. Mueller of Kula &
Associates, P.A., Miami, and Eric J. Neuman of Neuman Law, P.A., Boca
Raton, for appellee.

PER CURIAM.

   We accept Appellee’s confession that this case is controlled by Dewees
v. Johnson, 329 So. 3d 765 (Fla. 4th DCA 2021). The order compelling
arbitration is reversed and remanded for further proceedings.

   Reversed and remanded.

CONNER, C.J., CIKLIN and LEVINE, JJ., CONCUR.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.